             Case 2:17-cv-04102-DGC Document 45 Filed 11/13/18 Page 1 of 3



 1 Kathleen E. Brody (Bar No. 026331)
   Darrell L. Hill (Bar No. 030424)
 2
   American Civil Liberties Union of Arizona
 3 3707 North 7th Street, Suite 235
   Phoenix, AZ 85014
 4 Tel.: (602) 650-1854
 5 kbrody@acluaz.org
   dhill@acluaz.org
 6
 7 Theresa J. Lee* (NY Bar No. 5022769)
   American Civil Liberties Union Foundation
 8 125 Broad Street, 18th Floor
   New York, NY 10004
 9
   Tel.: (212) 549-2500
10 tlee@aclu.org
11
     Attorneys for Third Party Movant
12
                           IN THE UNITED STATES DISTRICT COURT
13                               FOR THE DISTRICT OF ARIZONA
14   _________________________________
                                               )
15   League of United Latin American           )
16   Citizens Arizona; Arizona Students’       )
     Association,                              )
17                                               No. 2:17-cv-04102-DGC
                                               )
            Plaintiffs,                        )
18                                               NOTICE TO COURT REGARDING
                                               )
                                                 MOTION TO COMPEL
19   v.                                        )
                                                 COMPLIANCE WITH CONSENT
                                               )
20                                               DECREE
     Michele Reagan, in her official           )
21   capacity as Secretary of State of Arizona;)
     Adrian Fontes, in his official            )
22   capacity as Maricopa County Recorder )
23                                             )
            Defendants.                        )
24   _________________________________)
25
           Third party Movant Luis Cisneros submits this Notice to update the Court that his ballot
26
27 appears to have been “accepted” for counting. On November 13, 2018, at approximately 11:15
28 a.m. Mountain Time, counsel for Mr. Cisneros continued their practice of checking the status of


                                                1
              Case 2:17-cv-04102-DGC Document 45 Filed 11/13/18 Page 2 of 3



 1 his ballot on the website for the Pima County Recorder. Though certain of the dates on the
 2
     website were inaccurate based on Mr. Cisneros experience submitting his ballot, the website
 3
     indicated that his ballot had been “transferred to the Elections Department to be counted in batch
 4
 5 Y2, on 11/12/2018.” Upon checking the status of Mr. Cisneros’s ballot on the Secretary of
 6 State’s website, leaving aside the inaccurate date of return of his ballot, the status of the ballot
 7
     was listed as “Accepted.”
 8
            If these designations mean that his ballot will be counted, Mr. Cisneros no longer seeks
 9
10 such an order with respect to his ballot. Mr. Cisneros still seeks for his date of registration to be
11
     deemed to have occurred on October 8, 2018, pursuant to the Consent Decree, to the extent it
12
     has not been. Mr. Cisneros continues to note that his experience indicates that many other
13
14 voters may have faced similar barriers to their registration and vote in violation of the Consent
15 Decree.
16
17
     November 13, 2018                             Respectfully submitted,
18
19                                             /s Kathleen E. Brody
     Theresa J. Lee* (N.Y. Bar No. 5022769)    Kathleen E. Brody (Bar No. 026331)
20   American Civil Liberties Union Foundation Darrell L. Hill (Bar No. 030424)
21   125 Broad Street, 18th Floor              American Civil Liberties Union of Arizona
     New York, NY 10004                        3707 North 7th Street, Suite 235
22   Tel.: (212) 549-2500                      Phoenix, AZ 85014
23   tlee@aclu.org                             Tel.: (602) 650-1854
                                               kbrody@acluaz.org
24   * pro hac vice forthcoming                dhill@acluaz.org
25
                                                       Attorneys for Third Party Movant
26
27
28


                                                   2
             Case 2:17-cv-04102-DGC Document 45 Filed 11/13/18 Page 3 of 3



 1                              CERTIFICATE OF SERVICE
 2
 3         I, Kathy Brody, hereby certify that this Motion for Leave to Appear

 4 Telephonically with the Consent Decree was served upon all counsel of record in this
 5
     case via ECF.
 6
                                                    /s/ Kathy Brody
 7                                                  Attorney for Third Party Movant
 8                                                  Luis Cisneros

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                3
